                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                           Minute Entry
Hearing Information:
                         Debtor:   BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRIVING, INC.
                  Case Number:     2:18-BK-12041-BKM        Chapter: 11

          Date / Time / Room:      TUESDAY, JANUARY 15, 2019 11:00 AM 7TH FLOOR #701

         Bankruptcy Judge:         BRENDA K. MARTIN
               Courtroom Clerk:    LETICIA OROSCO
                Reporter / ECR:    JO-ANN STAWARSKI                                                                             0.00


Matter:
              CONTINUED CHAPTER 11 STATUS CONFERENCE
              R / M #:   30 / 0


Appearances:

        HILARY L BARNES, ATTORNEY FOR BOB BONDURANT SCHOOL OF HIGH PERFORMANCE
        WARREN STAPLETON, ATTORNEY FOR SUN VALLEY MARINA DEVELOPMENT CORPORATION
        CHRISTOPHER KAUP, ATTORNEY FOR PATRICIA BONDURANT,ROBERT BONDURANT

Proceedings:                                                                                                             1.00



        Ms. Barnes provides the Court with an update. She notes they continue to operate and are insured. She states
        they are continuing to negotiate with the landlord and hopeful they can get an answer in connection with their
        motion to compel by the end of the day. The Chief Restructuring Officer is continuing discussions with varies
        investor groups for stalking horse bids. Ms. Barnes spoke with Mr. Stapleton today and notes she will be
        extending the deadline to assume or reject the leases.

        Mr. Stapleton states the landlord is not necessary agreeable to extending the time to assume or reject and
        reserves their rights.

        COURT: IT IS ORDERED SETTING A CONTINUED STATUS HEARING FOR FEBRUARY 27TH, AT 11:00 AM.




    Case 2:18-bk-12041-BKM                   Doc 129 Filed 01/15/19 Entered 01/16/19 10:21:07 Desc
Page 1 of 1                                                                              01/16/2019 10:20:55AM
                                              Main Document Page 1 of 1
